 Sparkle Mills, Inc. and District 65, Distributive Work-ers of America. Case 2-CA 14203November 15, 1979SUPPLEMENTAL DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERS JENKINSAND MURPHYOn August 21, 1979, Administrative Law JudgeWalter H. Maloney, Jr., issued the attached Supple-mental Decision' in this proceeding. Thereafter, Re-spondent filed exceptions and a supporting brief, andthe General Counsel filed a brief in opposition to Re-spondent's exceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Supplemental Decision in light of the excep-tions and briefs and has decided to affirm the rulings,findings, and conclusions of the Administrative LawJudge and to adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommended Or-der of the Administrative Law Judge and hereby or-ders that the Respondent, Sparkle Mills, Inc., NewYork, New York, its officers, agents, successors, andassigns, shall pay the employees listed below the sumsopposite their names, with interest thereon as com-puted in the Administrative Law Judge's Supplemen-tal Decision, with appropriate deductions for taxesrequired to be withheld by Respondent under Federaland state laws:Francis Velez $9,828Elias Solorzano 9,828The original Decision in this proceeding is reported at 227 NI.RB 1981(1977).SUPPLEMENTAL DECISIONA. Statement of the Supplemental ProceedingsWALTER H. MALONEY, JR., Administrative Law Judge:On January 31, 1977, the Board issued a Decision and Or-der in which it found that Respondent Sparkle Mills, Inc.,violated Section 8(a)(1), (3), and (5) of the National LaborRelations Act, herein called the Act (227 NLRB 1981).Among its findings was a determination that, on April 6,1976, Respondent discriminatorily discharged Francis Ve-SPARKLE MILLS. INC.lez and Elias Solorzano. The Board, inter alia, ordered Re-spondent to reinstate Velez and Solorzano and to compen-sate them for loss of earnings suffered by reason of thediscriminations found, with interest at 6 percent.' On May9, 1977. the Board sought enforcement of its order in theUnited States Court of Appeals for the Second Circuit(Case 77-4101). On July 18. 1977. while the case was pend-ing before the court of appeals, the parties filed a formalstipulation with the court pursuant to which the Boardagreed to dismiss its petition for enforcement and to pro-ceed to a determination of the amount of backpay due andowing to Velez and Solorzano, with permission granted toRespondent to litigate in a backpay proceeding "all theusual defenses in mitigation.... including that Solorzanoand/or Velez. had they not been unlawfully discharged onApril 6, 1975, would have been laid off for economic rea-sons sometime after that date." Respondent further agreedthat, should it thereafter appeal the Board's backpay deter-mination, it would waive any challenge to the correctness ofthe original decision relating to the discriminations.On January 27. 1978, the Regional Director for Region 2issued a backpay specification in this case, alleging thatboth discriminatees were entitled to identical sums, namely$9,548, plus 2 weeks' vacation at $140 per week and intereston the aggregate amount. Respondent filed two answers,the net effect of which was to admit that the backpay pe-riod ran from April 6. 1976. until August I, 1977.J and toadmit the appropriateness of the General Counsel's formulaand her mathematical computations. Respondent urged asan affirmative defense that, regardless of these ftactors, bothdiscriminatees would have been laid off on April 6. 1976.irrespective of discriminatory motivation, because its eco-nomic posture was poor, so no backpay is actually due toeither person. In light of these answers, the General Coun-sel filed with the Board a Motion for Summary Judgment.claiming that in the backpay proceeding Respondent wasattempting to relitigate the merits of the discriminationcases which had been determined adversely to it on theBoard's earlier decision. The Board denied the Motion forSummary Judgment. In an Order, dated September 20,1978, the Board remanded the case for a hearing "limitingsuch proceeding to a determination of the economic condi-tion of Respondent on and after April 6, 1975."' It was forsuch a hearing and initial determination of that issue thatthe case came on before me in New York, New York, onMarch 15, 1979.The Decision in this case was issued before the Board revised the mannerof computing interest on backpay in Florida Seel Corporation, 231 NRB651 (1977).2 Pursuant to the Board's order. Respondent recognized the ChargingUnion and entered into an agreement under which it reinstated Velez. thesenior discriminatee. and was permitted to la) off Solorzano permanentlyVelez was still employed by Respondent at the time of the hackpay hearingon March 15, 1979.'The discriminatees were th discharged on April 6, 1976, not April 6.1975. Both the stipulation before the Second Circuit and the Board's Sep-tember 20 order recite 1975. I take the recitation of 1975 in both documentsto be inadvertent errors and I will confine m inquir) to the econmic con-ditions of Respondent after the discharges of Velez and Solorzano, althoughsome reference to pre-Apnl 6. 1976 conditions may become necessary tbrbackground purposes246 NLRB No. 78473 DECISIONS OF NATIONAL LABOR RELATIONS BOARDB. The Respondent's Defense4Respondent is a jobber of knitwear, principally of men'sshirts. For the past 10 years, it has maintained a warehouseand office in midtown Manhattan. When it receives an or-der from a customer for a given number of shirts, it subcon-tracts to others the actual manufacturing of the shirts, re-ceives the finished product at its warehouse, packs the shirtsfor shipping, and sends them out. Local deliveries are oftenmade by its own employees. Most deliveries are made bythree carriers or delivery services, United Parcel Service(UPS). Mestler, and Katz.Respondent is owned by four stockholders, each ofwhom hold 25 percent of the stock. They are HenrySchein,' Bert Beick, Emanuel Letterman, and his son. Sam-uel Letterman. Respondent's 1977 Federal income tax re-turn, which is in evidence, indicates that each of these indi-viduals received during the year ending September 30,1978, compensation for services rendered to Respondentcorporation in amounts ranging from $18,200 to $33,800per annum. Velez and Solorzano were Respondent's onlyother employees. According to Emanuel Letterman, busi-ness was so bad they could not even afford a bookkeeper,although Respondent could afford a certified public ac-countant who appeared at the hearing to authenticate theunaudited profit and loss statements his firm prepared forRespondent's fiscal years ending in September 1975,through September 1978.These statements show net sales for the four fiscal yearsending September 30 as follows:1975197619771978$1,243,837890,546870,751889,328AugustSeptemberOctoberNovemberDecember155,31252,02696,904128,54852,206A self-described partner and outside man, Emanuel Letter-man, testified that Respondent always experienced a sea-sonal business and had two peak seasons, a spring season,which ran from February until late April or early May, anda fall season, which ran from the end of July until Decem-ber.In support of its position that the discriminatees wouldhave been discharged irrespective of the union effort be-cause of the poor economic position in which it found itself,Respondent invited attention to the portions of its profitand loss statements relative to net profit. The net profit or(loss) after Federal taxes entries are as follows:1975197619771978$5,973(21,694)(81,809)2,064When asked if Respondent was still in business, Lettermanacknowledged that "we're still in business. We shouldn't be,but we are." One reason that Respondent has been able tostay in business despite the above-recited profit and lossfigures is that those figures were only derived after deduct-ing from Respondent's annual gross profit the followingamounts, which represent compensation to officers who arealso the operating principals of the firm:1975197619771978$149,175149,500152,375112.700Respondent placed in evidence figures on its net sales whichwere broken down on a monthly basis and appear as fol-lows:January 1976FebruaryMarchAprilMayJuneJulyAugustSeptemberOctoberNovemberDecemberJanuary 1977FebruaryMarchAprilMayJune$56.49457,333104,79539,27130.37230,291165.81954,36949,3408.51648,50825,98436.15418.706124,870136,801109,95652,922July 27,9964 Respondent originally claimed as offsets amounts which the discrimi-natees received as unemployment compensation. It later abandoned this de-fense. Both discriminatees testified that they had no interim earnings duringthe backpay period, and Respondent was unable to adduce any evidence torefute these assertions.Henry Schein died a week before the hearing in this case.Both discriminatees were employed as packers andearned $140 per week at the time of their discharges. TheGeneral Counsel insists that a critical fact to be used indetermining whether there was work available for the dis-criminatees during the backpay period is the number ofpackages shipped by Respondent during that time by UPS,its principal delivery agent. In support of that position, sheplaced into evidence a monthly compilation of packagesshipped by UPS during 1976 and 1977. The figures do notinclude additional shipments handled from time to time byMestler. Katz, or employees and principals of the Com-pany:1976 Packages 1977 PackagesMar.Apr.MayJuneJulyAug.Sept.Oct.Nov.Dec.89151518620119485914767Jan.Feb.Mar.Apr.MayJuneJulyAug.Sept.Oct.719741954135013889280117165474 SPARKLE MILLS. INC.C. A4 nalvsis and ConclusionsThe proper standard to be applied in determiningwhether Respondent incurred backpay liability in the 16months following the discharges which occurred on April 6.1976, is whether the two backpay claimants would havebeen terminated on that date or thereafter as a result ofRespondent's normal nondiscriminatory business practices.Standard Printing Company of Canton. 151 NLRB 963(1965). It is well settled that the burden of proving thisaffirmative defense rests upon Respondent. N.L.R.B. v.Mastro Plastics Corporation and French American ReedsManufacturing Company, 354 F.2d 170 (2d Cir. 1965). cert.denied 384 U.S. 972 (1966); Atlantic .Marine, Inc.. 211NLRB 230 (1974). If there is any uncertainty as to whetherthe defense has been established, the uncertainty must beresolved in favor of the discriminatee and against thewrongdoer whose conduct made certainty impossible. Fi-breboard Paper Products Corporation, 180 NLRB 142(1969); J. H. Rutter-Rex Manufacturing Company, Inc., 194NLRB 19 (1971).Both Solorzano and Velez worked for Respondent aspackers since 1970. Respondent admits that at no time dur-ing their employment were they ever laid off for lack ofwork or for any other reason. Respondent also placed in therecord testimony that its business during those years wasseasonal and that there were periods when there was noth-ing for them to do. Despite these lulls in packing activity,both men were kept on the payroll and were permitted tooccupy their time playing cards or otherwise amusing them-selves. Even when business was reportedly bad during thewinter prior to their discharge, they were kept on the pay-roll. Letterman explained that he suggested to the late Mr.Schein that the men be sent home because they had nothingto do, but Schein refused, "Mr. Schein said to me, should herest in peace, he died, let's keep them and see how the showis going to be .... Now, our show was a disaster, which wasin March and April of 1976." Thereafter, the Union ap-peared on the scene and Velez and Solorzano were termi-nated. When asked to contrast the policy of keeping Velezand Solorzano on the payroll during slack periods through-out 1970-76 and the claim that they were not needed dur-ing the backpay period because of poor business conditions.Letterman replied, "We didn't lay them off because we feltthat they were with us and we did business and felt sorry alittle bit-."While Respondent's sales were off during 1976 and 1977by about 25 percent below its 1975 volume. Respondentwas very much in business during that time and continuesto be very much in business. The number of packagesshipped and which presumably had to be packed beforeshipment was substantial and varied widely. dependingupon whether Respondent was in a traditionally slow ortraditionally busy season of the year. There was work at thewarehouse which the discriminatees previously performedand. during the backpa period, it was performed bh theprincipals of the firm in addition to their other duties.The economy measure instituted b Respondent at theexpense of Velez and Solorzano in the 16 months followingApril 6. 1976, was not the result of Respondent's normalnondiscriminatory business practice. Its normal nondis-criminatory business practice the one it followed for sev-eral years before the advent of the Union was to retain itstwo packers on the payroll during busy seasons and slowseasons as well, to occupy them with work when work wasavailable, and to permit them to occupy themselves whenbusiness was slow. Respondent failed to follow this practiceduring the time here in issue and it is therefore precludedfrom relying upon its new and discriminatorily motivatedpractice in defending against the provisions of the backpayspecification.In light of the foregoing findings and conclusions andupon the entire record herein considered as a whole, I makethe following recommended:ORDER6The Respondent. Sparkle Mills, Inc., New York. NewYork. its officers, agents. successors, and assigns. shall paybackpay to the individuals hereinafter named, in theamounts set forth respectively after their names, with inter-est thereon accured to the date of payment at the rate of 6percent per annum, less FICA. state, local. and Federalincome taxes which are required to be deducted:Francis VelezElias Solorzano$9.8289.828:I In the event no exceptions are filed as provided hb Sec 10246 of heRules and Regulations of the National Labor Relations Board, the findings.conclusions. and recommended Order herein shall. as prov ided n Sec. 102.48of the Rules and Regulations, be adopted by the Board and become itsfindings, conclusions. and Order, and all ohjections thereto shall be deemedwaived for all purposes.? In each instance this figure includes $9,548 in regular salar) and 2 weeks'vacation at $140 per week.475